The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a multi-ply sanitary tissue product, classified in B32B5/266.
II. Claims 14 and 15, drawn to a method of making a multi-ply sanitary tissue product, classified in B32B38/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of claim 1 may be made by a process materially different from that of claim 14 (e.g. by bonding two previously embossed fibrous structures).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty. C. Brant Cook on 8 August 2022, a provisional election was made with traverse to prosecute Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
Amending claim 1 to recite all of the following would place claim 1 in condition for allowance:
-1) reciting that the filaments account for 50-95 wt.% of the first ply;
-2) reciting product-by-process limitations that describe how the embossment is imparted (e.g. similar to the last two clauses of claim 1 of U.S. 11,090,900).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2011/0039469 A1 (“Cabell ‘469”) in view of U.S. P.G. Pub. 2003/0203196 A1 (“Trokhan”), U.S. PG Pub 2009/0023839 A1 (“Barnholtz”), and EP 2,140,844 A1 (“Andersen”), and as evidenced by U.S. 2006/0275347 A1 (“Smith”), all of which of record.
Considering claims 1, 3, 4, and 8, Cabell ‘469 discloses a multi-ply sanitary tissue product comprising two or more plies of fibrous structures (Cabell ‘469 ¶ 0105), wherein each individual fibrous structure may comprise a nonwoven substrate and a plurality of solid additives disposed upon the nonwoven substrate (id. ¶ 0089 and Figs. 1 and 2).  The nonwoven substrate may comprise a plurality of filaments (viz. fiber having length of 5.08 cm per id. ¶ 0020) made of a hydroxyl polymer, wherein the hydroxyl polymer may be a crosslinked starch or starch derivative (id. ¶ 0054 and 0119).  Though Cabell ‘469 allows for a filament comprising a mixture of starch and PVA, wherein the PVA may be further modified with acrylamide, Cabell ‘469 is silent on a) the inclusion of polyacrylamide in the filament containing hydroxyl polymer, b) usage of bond glue, and c) moisture treatment of the fibrous structures prior to embossing an laminate comprising fibrous structures.
Regarding deficiency a), Trokhan teaches a starch-based filament used in fibrous products (Trokhan ¶ 0009) that used for paper towels, wet wipes, and the like (id. ¶ 0003).  In particular, the starch filament contains 0.0005-5 wt% of a polymer having an average molecular weight of at least 500,000 (id. ¶ 0030), wherein the polymer may be a polyacrylamide having molecular weight of 1-15 million (id. ¶ 0132).  Trokhan is analogous for being in the same field of endeavor as that of the instant application.  As both Cabell ‘469 and Trokhan are directed to fibrous articles that may be made of starch filaments, they are deemed to be combinable.  Trokhan teaches that the polyacrylamide is added to the starch filament composition to improve melt extensibility (id. ¶ 0131 and 0132).  Given that the filament in Cabell ‘469 is processed from a molten composition (Cabell ‘469 ¶ 0119 and 120), it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to add polyacrylamide having MW of 1-15 million to the polysaccharide in order to improve processing properties of the molten composition (used to make the filaments of the fibrous structure disclosed in Cabell ‘469).  Furthermore, it is noted that both Cabell ‘469 and Trokhan teaches the usage of crosslinking agents to crosslink starch (Cabell ‘469 ¶ 0054 and Trokhan ¶ 0118).  In particular, imidazolidinone, a crosslinking agent disclosed in Cabell ‘469 (Cabell ‘469 ¶ 0054), is known to be used for crosslinking hydroxyl polymers (general class of polymers to which starch belong) (e.g. ¶ 0092-0093 of Smith).  Therefore, it may be concluded that Cabell ‘469 and Trokhan teaches the usage of a crosslinked polysaccharide.  
Regarding deficiency b), the usage of adhesives (viz. glue) to bond adjacent fibrous structures made from filaments and additives is well known in the art, per the teaching of Barnholtz.  Barnholtz teaches that layers of fibrous structures may be joined via adhesive to form a multi-ply structure (Barnholtz ¶ 0084), wherein each ply may comprise solid additives and filaments based on polysaccharides (id. ¶ 0083).  Barnholtz is analogous for being in the same field of endeavor as that of the instant application. Given the substantial similarity between the subject matters disclosed in Cabell ‘469 and Barnholtz, person of ordinary skill in the art would have a reason to use adhesive between adjacent plies of fibrous structure of Cabell ‘469, as Barnholtz is considered to have demonstrated that the usage of ply bond glue is known in the manufacturing of multi-layered fibrous structures.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  
Regarding deficiency c), Andersen is directed to a process of making a nonwoven fibrous multiply fabric, wherein the method includes a step of moistening a laminate web and embossing the web at a temperature of 80-180 centigrade (Anderson ¶ 0032).  In the schematic diagram shown in Fig. 4 of Anderson (reproduced infra), the lamination station is at item 15, the moistening means is at item 18, and the embossing means is at item 21 (id. ¶ 0063, 0071, and 0073), where embossing occurs at 80-180 centigrade (id. ¶ 0071).  

    PNG
    media_image1.png
    225
    887
    media_image1.png
    Greyscale

These process steps are considered to read upon the limitations concerning the lamination and embossing steps recited in claim 1, as the steps of lamination, moistening, and subsequent embossing at a high temperature occur in the same order as disclosed in the instant application.  Andersen further teaches that a desired pattern such as a pyramidal pattern may be imprinted into the web (id. ¶ 0048), thus suggesting that the embossing rolls are patterned.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to laminate and emboss the fibrous plies of Cabell ‘469 according to the methods of Andersen because the process of Andersen produces a fabric having excellent strength, absorbency and durability at a low cost of production (abs.).  
Cabell ‘469 as modified by Trokhan, Barnholtz, and Andersen is thus considered to have rendered obvious all limitations of claim 1.
Considering claim 2, Trokhan teaches that polyvinyl alcohol (PVA) may be added to the starch filament (Trokhan ¶ 0113).  This is in line with the disclosures of Cabell ‘469, which also allows for the inclusion of polyvinyl alcohol (PVA) into the hydroxyl filament disclosed therein (Cabell ‘469 ¶ 0076).
Considering claim 5, Cabell ‘469 discloses that the fibrous structure may contain a surfactant (id. ¶ 0061).
Considering claim 7, Cabell ‘469 discloses that the basis weight of the sanitary tissue product may be between 10-120 g/m2, which is the same range as recited in claim 10 of the instant application.
Considering claim 9, Cabell ‘469 discloses that solid additives may be applied to a surface of a fibrous structure (id. ¶ 0056).  Specific examples of the additive include wood pulp fibers (id. ¶ 0058), particularly softwood and/or hardwood pulp fibers (id. ¶ 0091).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell ‘469”, Trokhan, Barnholtz, and Andersen, as applied to claim 5 above, and further in view of U.S. 6,087,551 A (“Pereira”, of record).
Considering claim 6, Cabell ‘469 as modified by Trokhan Barnholtz, and Andersen is as discussed above; though Cabell ‘469 discloses that a surfactant may be included, all four references are silent regarding the inclusion of a sulfosuccinate surfactant.
Pereira teaches that fibers used in body-side liners of a disposable absorbent article is preferably treated with a surfactant in order to draw water away from the skin of a wearer (Pereira col. 3 line 58 – col. 4 line 25).  In particular, sodium salt of dioctyl sulfosuccinate may be used (id. col. 4 line 4-6), wherein the surfactant may be directly incorporated into a fiber composition (id. col. 4 line 20-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include sodium salt of dioctyl sulfosuccinate in the filament of Cabell ‘469 as this would increase the ability of the resulting article to absorb fluids. 

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell ‘469”, Trokhan, Barnholtz, and Andersen, as applied to claims 1 above, and further in view of U.S. P.G. Pub. 2010/0028621 A1 (“Byrne”, of record).
It is noted that “the same” as recited is not considered to require actual identity (as in, the first ply is the second ply), but rather to require that there is no difference in the way the two plies are produced, either in terms of starting material or in the process by which the starting materials are transformed into respective plies.
Considering claims 10 and 11, Cabell ‘469 as modified by Trokhan Barnholtz, and Andersen is as discussed above; all four references are silent regarding whether the two fibrous structures are the same or differs.
Byrne teaches a multi-ply fibrous structure comprised of two fibrous structures that are brought and compressed by a marrying roll 80 against the first patterned roll (and the embossing nips located thereon) (Byrne ¶ 0119).  Byrne teaches that each of the fibrous structures may comprise filaments (id. ¶ 0037), wherein the filaments are disclosed to be longer than 5.08 cm (id. ¶ 0049) and may comprise starch, starch derivatives, and cellulose derivatives (id. ¶ 0051).  Byrne is therefore considered to be combinable with Caberll ‘469.  Byrne teaches that the first and second fibrous structures may comprise the same emboss pattern or different emboss patterns.  As each of the fibrous structures in Byrne is otherwise the same, Byrne meets the limitation of claims 10 and 11, as it would result in either two structures that are the same or two that are different by account of the embossing patterns.  Person of ordinary skill in the art would have reasonable expectation of success by applying the teaching of Byrne regarding the plies having identical or different embossments to the fibrous structure of Cabell ‘469, as Byrne is considered to have demonstrated that this type of embossment is known in the art of embossed multi-ply fibrous structures.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Considering claim 12 and 13, in the case when both fibrous structures are produced the same starting material and according to the same process, it is necessarily the case that both fibrous structures contain a plurality of crosslinked starch filaments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,090,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘900 patent represent narrower forms of pending claims of the instant application.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781